Case 1:17-cr-00114-LMB-MSN Document 83 Filed 05/06/20 Page 1 of 6 PageID# 596



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

 UNITED STATES OF AMERICA


        V.

                                                               l:17-cr-114(LMB/MSN)
 JON LAWRENCE FRANK,

                Defendant.


                                             ORDER


       On March 4,2020,the assigned magistrate judge issued a Report and Recommendation

(the "Report")recommending that the Court grant the government's Application for Writ of

Continuing Garnishment("Application"), in which the government seeks to garnish defendant's

401(k)retirement account to satisfy in part a criminal restitution order. On April 1,2020,

defendant Jon Lawrence Frank ("Frank" or "defendant")filed a timely objection to the Report.'

The government has responded to the objection, and the defendant has filed a reply brief. When

an objection is made to a magistrate judge's report, the Court reviews the findings ofthe

magistrate judge de novo. 28 U.S.C. § 636(b); Fed. R. Crim. P. 59(b)(3). For the reasons that

follow, defendant's objection will be overruled in part and the government's application will be

granted in part, except that defendant will be allotted 10 percent of the fiinds from his 401(k)to

cover any penalties or taxes associated with early withdrawal ofthe funds in the account.^

       On June 9,2017, Frank pleaded guilty to one count of wire fraud in violation of 18

U.S.C. § 1343,for embezzling over $19.4 million from his former employer, NCI Information



'The Report stated that objections were due within 14 days; however,this deadline was
extended by General Order 2020-03.
^ Although defendant has filed a notice of hearing for June 26, 2020, oral argument would not
aid in the decisional process, and this hearing will be cancelled.
Case 1:17-cr-00114-LMB-MSN Document 83 Filed 05/06/20 Page 2 of 6 PageID# 597
Case 1:17-cr-00114-LMB-MSN Document 83 Filed 05/06/20 Page 3 of 6 PageID# 598
Case 1:17-cr-00114-LMB-MSN Document 83 Filed 05/06/20 Page 4 of 6 PageID# 599
Case 1:17-cr-00114-LMB-MSN Document 83 Filed 05/06/20 Page 5 of 6 PageID# 600
Case 1:17-cr-00114-LMB-MSN Document 83 Filed 05/06/20 Page 6 of 6 PageID# 601
